JS 44 (Rev. 12/12)                    Case 1:21-cv-00040-RP Document
                                                    CIVIL COVER      1-1 Filed
                                                                 SHEET-        01/13/21 Page 1 of 3
                                                                           1:21-cv-40
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I.             (a) PLAINTIFFS                                                                                      DEFENDANTS
MICHAEL FRIEDMAN                                                                                                 PAYPAL, INC.

      (b) County of Residence of First Listed Plaintiff --TRAVIS
                                                                                                                   County of Residence of First Listed Defendant--TRAVIS
                                                                                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION
                                                                                                                              OF THE TRACT OF LAND INVOLVED.
      (c) Attorneys (Firm Name, Address, and Telephone Number)
                                                                                                                    Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box fo
                                                                                                     Plaintiff
                                                                                                                 (For Diversity Cases Only)                                            and One Box for Defendant)
 1 U.S. Government                         /3       Federal Question                                                                      PTF          DEF                                              PTF
                                                                                                     DEF
            Plaintiff                                  (U.S. Government Not a Party)                       Citizen of This State     1   1 Incorporated or Principal Place   4     4     of Business In This State


 2 U.S. Government                            4      Diversity                                             Citizen of Another State                2   2       Incorporated and Principal Place              5   5
        Defendant                                 (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                           Citizen or Subject of a                 3   3       Foreign Nation                                6   6
                                                                                                             Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
             CONTRACT                                             TORTS                             FORFEITURE/PENALTY                          BANKRUPTCY                          OTHER STATUTES
     110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              625 Drug Related Seizure               422 Appeal 28 USC 158                 375 False Claims Act
     120 Marine                        310 Airplane                365 Personal Injury -                 of Property 21 USC 881            423 Withdrawal                        400 State Reapportionment
     130 Miller Act                    315 Airplane Product             Product Liability           690 Other                                   28 USC 157                       410 Antitrust
     140 Negotiable Instrument              Liability              367 Health Care/                                                                                              430 Banks and Banking
     150 Recovery of Overpayment       320 Assault, Libel & Pharmaceutical Slander Personal                                                                                      450 Commerce
         & Enforcement of Judgment         Injury                                                                                           PROPERTY RIGHTS                      460 Deportation
                                                                                                                                           820 Copyrights
     151 Medicare Act                  330 Federal Employers’                  Product Liability                                           830 Patent                            470 Racketeer Influenced and

     152 Recovery of Defaulted               Liability                    368 Asbestos Personal                                            840 Trademark                                Corrupt Organizations

         Student Loans                 340 Marine                             Injury Product                                                                                     480 Consumer Credit
         (Excludes Veterans)           345 Marine Product                     Liability                                                                                          490 Cable/Sat TV
     153 Recovery of Overpayment            Liability                     PERSONAL PROPERTY                      LABOR                      SOCIAL SECURITY                      850 Securities/Commodities/
                                                                                                   ♦ 710 Fair Labor Standards              861 HIA (1395ff)
         of Veteran’s Benefits         350 Motor Vehicle                  370 Other Fraud                Act                               862 Black Lung (923)                        Exchange
     160 Stockholders’ Suits           355 Motor Vehicle                  371 Truth in Lending      720 Labor/Management                   863 DIWC/DIWW (405(g))                890 Other Statutory Actions
     190 Other Contract                     Product Liability             380 Other Personal             Relations                         864 SSID Title XVI                    891 Agricultural Acts
     195 Contract Product Liability    360 Other Personal                     Property Damage       740 Railway Labor Act                  865 RSI (405(g))                      893 Environmental Matters
     196 Franchise                          Injury                        385 Property Damage       751 Family and Medical                                                       895 Freedom of Information

                                       362 Personal Injury -                   Product Liability           Leave Act                                                                    Act

                                            Medical Malpractice                                     790 Other Labor Litigation                                                   896 Arbitration
                                                                                                    791 Employee Retirement                                                      899 Administrative Procedure
          REAL PROPERTY                   CIVIL RIGHTS                  PRISONER PETITIONS              Income Security Act                 FEDERAL TAX SUITS                         Act/Review or Appeal of
     210 Land Condemnation              440 Other Civil Rights            Habeas Corpus:                                                   870 Taxes (U.S. Plaintiff
     220 Foreclosure                    441 Voting                       463 Alien Detainee                                                     or Defendant)                           Agency Decision

     230 Rent Lease & Ejectment         442 Employment                    510 Motions to Vacate                                            871 IRS—Third Party                   950 Constitutionality of

     240 Torts to Land                  443 Housing/                           Sentence                                                         26 USC 7609                             State Statutes

     245 Tort Product Liability             Accommodations          530 General           535
     290 All Other Real Property        445 Amer. w/Disabilities - Death Penalty
                                            Employment               Other:                              IMMIGRATION
                                                                                                    462 Naturalization Application
                                        446 Amer. w/Disabilities -        540 Mandamus & Other      465 Other Immigration

                                            Other                         550 Civil Rights               Actions
                              Case   1:21-cv-00040-RP
                               448 Education                 Document 1-1 Filed 01/13/21 Page 2 of 3
                                                555 Prison Condition
                                                                560 Civil Detainee
                                                               Conditions of
                                                                      Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1     Original         2 Removed from     3               Remanded from        4 Reinstated or 5 Transferred from            6 Multidistrict Proceeding
             State Court        Appellate Court             Reopened Another District     Litigation
                                                                                                                   (specify)
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                   29 U.S.C. ᵴ 201 ET, SEQ.
VI. CAUSE OF ACTION
                                   Brief description of cause :UNPAID WAGES PURSUANT TO THE FLSA.

VII. REQUESTED IN                      CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:
VIII. RELATED CASE(S)
                                      (See instructions):
      IF ANY                                                   JUDGE                                                           DOCKET NUMBER

DATE January      13, 2021                                       SIGNATURE OF ATTORNEY OF RECORD                 /S/ Charles L. Scalise

FOR OFFICE USE ONLY

  RECEIPT #                  AMOUNT                                  APPLYING IFP                               JUDGE                               MAG. JUDGE
UNDER RULE 23, F.R.Cv.P.                                                                                                               JURY DEMAND:                       Yes     No
JS 44 Reverse (Rev. 12/12)

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                        Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)     Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
          only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
          the official, giving both name and title.
(b)     County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
(c)     Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)". II.             Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that
        jurisdictions be shown in pleadings. Place an "X" in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order
        shown below.
          United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
          United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
          to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
          precedence, and box 1 or 2 should be marked.
          Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
          citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
          cases.)

III.        Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark
 this section for each principal party. IV.                 Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the
 cause of action, in Section VI below, is sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of
 suit. If the cause fits more than one nature of suit, select the most definitive. V.                     Origin. Place an "X" in one of the six boxes.
          Original Proceedings. (1) Cases which originate in the United States district courts.
          Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
          When the petition for removal is granted, check this box.
          Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
          date.
          Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
          multidistrict litigation transfers.
          Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
          When this box is checked, do not check (5) above.
VI.                       Casethe1:21-cv-00040-RP
       Cause of Action. Report                                      Document
                                    civil statute directly related to               1-1 andFiled
                                                                      the cause of action   give a 01/13/21
                                                                                                   brief descriptionPage    3 of 3Do not cite jurisdictional
                                                                                                                     of the cause.
       statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.   Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P. Demand. In this space
       enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
       Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
